IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wendy Johnston,                                :
                      Petitioner               :
                                               :
              v.                               :
                                               :
Sealed Air Corporation (Workers’               :
Compensation Appeal Board),                    :    No. 284 C.D. 2022
                  Respondent                   :    Submitted: August 26, 2022


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, President Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                  FILED: December 12, 2022

              Wendy Johnston (Claimant) petitions this Court for review of the
Workers’ Compensation (WC) Appeal Board’s (Board) March 11, 2022 order
affirming WC Judge (WCJ) Kelly F. Melcher’s (WCJ Melcher) decision that granted
Sealed Air Corporation’s (Employer) Petition to Modify WC Benefits (Modification
Petition).    Claimant presents two issues for this Court’s review: (1) whether
Claimant’s December 3, 2020 Impairment Rating Evaluation (IRE) and modification
of her disability benefits based thereon are invalid because Act 111,1 which


       1
          Act of October 24, 2018, P.L. 714, No. 111 (Act 111). Act 111 repealed the
unconstitutional IRE provision and replaced it with a new IRE provision, Section 306(a.3) of the
WC Act, Act of June 2, 1915, P.L. 736, as amended, added by Section 1 of Act 111, 77 P.S. §
511.3, that was virtually identical to the prior IRE provision and effective immediately. Act 111
specifically incorporated and adopted the use of the American Medical Association’s “Guides to
the Evaluation of Permanent Impairment,” 6th edition (second printing April 2009), for performing
IREs.
authorized the IRE, is unconstitutional as applied to injuries that predated Act 111;
and (2) whether Claimant’s December 3, 2020 IRE is invalid because, at the time
Employer requested it, Claimant had not received 104 weeks of total disability
benefits since the enactment of Act 111, and any credit against the 104-week period
prior to Act 111’s effective date is unconstitutional. After review, this Court affirms.
               On July 2, 2013, Claimant sustained a work-related injury while
employed by Employer. Employer issued a Notice of Compensation Payable
acknowledging a lumbar strain/sprain and commenced payment of temporary total
disability. On September 13, 2018, WCJ Joseph Hakun approved a Stipulation of
Facts expanding the nature of the injuries to include a herniated disc at L5-S1 with
compromise of the right S1 nerve root and recurrent herniated disc at L5-S1
requiring an anterior discectomy and fusion with posterior L5-S1 percutaneous
screws. On January 1, 2021, Claimant underwent an IRE, provided for in Section
306(a.3) of the WC Act (Act),2 which resulted in a whole-body impairment rating of
27%. On January 28, 2021, Employer filed the Modification Petition, seeking to
modify Claimant’s disability status from total to partial based upon the IRE results.
               WCJ Melcher held hearings on February 18 and September 14, 2021.
On November 1, 2021, WCJ Melcher granted Employer’s Modification Petition.
Claimant appealed to the Board. On March 11, 2022, the Board affirmed WCJ
Melcher’s decision. Claimant appealed to this Court.3
               Initially, Act 111 replaced former Section 306(a.2) of the Act with
Section 306(a.3) of the Act, which declares, in pertinent part:


       2
         Section 306(a.2) of the Act, added by the Act of June 24, 1996, P.L. 350, formerly 77 P.S.
§ 511.2, was repealed by Act 111, and replaced by Section 306(a.3) of the Act.
       3
         “Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed, or whether constitutional rights
were violated.” Pierson v. Workers’ Comp. Appeal Bd. (Consol Pa. Coal Co. LLC), 252 A.3d
1169, 1172 n.3 (Pa. Cmwlth.), appeal denied, 261 A.3d 378 (Pa. 2021).
                                                2
(1) When an employe has received total disability
compensation . . . for a period of [104] weeks, unless
otherwise agreed to, the employe shall be required to
submit to a medical examination which shall be
requested by the insurer within [60] days upon the
expiration of the [104] weeks to determine the degree
of impairment due to the compensable injury, if any.
The degree of impairment shall be determined based upon
an evaluation by a physician . . . pursuant to the [American
Medical Association (AMA) ‘Guides,’] 6th edition
(second printing April 2009).
(2) If such determination results in an impairment
rating that meets a threshold impairment rating that is
equal to or greater than [35%] impairment under the
[AMA ‘Guides,’] 6th edition (second printing April
2009), the employe shall be presumed to be totally
disabled and shall continue to receive total disability
compensation benefits . . . . If such determination
results in an impairment rating less than [35%]
impairment under the [AMA ‘Guides,’] 6th edition
(second printing April 2009), the employe shall then
receive partial disability benefits . . . : Provided,
however, That no reduction shall be made until [60] days’
notice of modification is given.
(3) Unless otherwise adjudicated or agreed to based upon
a determination of earning power . . . , the amount of
compensation shall not be affected as a result of the
change in disability status and shall remain the same. An
insurer or employe may, at any time prior to or during the
[500]-week period of partial disability, show that the
employe’s earning power has changed.
(4) An employe may appeal the change to partial disability
at any time during the [500]-week period of partial
disability[:] Provided, That there is a determination that
the employe meets the threshold impairment rating that is
equal to or greater than [35%] impairment under the
[AMA ‘Guides,’] 6th edition (second printing April 2009).
(5) Total disability shall continue until it is adjudicated or
agreed . . . that total disability has ceased or the employe’s
condition improves to an impairment rating that is less


                              3
            than [35%] of the degree of impairment defined under the
            [AMA ‘Guides,’] 6th edition (second printing April 2009).
            (6) Upon request of the insurer, the employe shall submit
            to an [IRE] in accordance with the provisions of [S]ection
            314 [of the Act] to determine the status of impairment:
            Provided, however, That for purposes of this clause, the
            employe shall not be required to submit to more than [2]
            [IREs] under this clause during a [12]-month period.
            (7) In no event shall the total number of weeks of partial
            disability exceed [500] weeks for any injury or recurrence
            thereof, regardless of the changes in status in disability
            that may occur. In no event shall the total number of
            weeks of total disability exceed [104] weeks for any
            employe who does not meet a threshold impairment rating
            that is equal to or greater than [35%] impairment under the
            [AMA ‘Guides,’] 6th edition (second printing April 2009),
            for any injury or recurrence thereof.

77 P.S. § 511.3 (emphasis added).
            Section 3 of Act 111 further provides, in relevant part:

            (1) For the purposes of determining whether an employee
            shall submit to a medical examination to determine the
            degree of impairment and whether an employee has
            received total disability compensation for the period of
            104 weeks under [S]ection 306(a.3)(1) of the [A]ct, an
            insurer shall be given credit for weeks of total disability
            compensation paid prior to the effective date of this
            paragraph. This section shall not be construed to alter
            the requirements of [S]ection 306(a.3) of the [A]ct.
            (2) For the purposes of determining the total number of
            weeks of partial disability compensation payable under
            [S]ection 306(a.3)(7) of the [A]ct, an insurer shall be
            given credit for weeks of partial disability
            compensation paid prior to the effective date of this
            paragraph.

Act 111, § 3(1), (2) (emphasis added).
            Claimant first argues that her December 3, 2020 IRE, and any
modification of her disability benefits based thereon, are invalid because Act 111,

                                         4
which authorized the IRE, is unconstitutional as applied to injuries which predated
Act 111. However, Claimant concedes:

             [Claimant] is mindful of this Court’s recent
             pronouncement in Pierson v. W[orkers’] C[ompensation]
             A[ppeal] B[oard] (Consol [Pa]. Coal Co.[] LLC), [252
             A.3d 1169, 1172 n.3 (Pa. Cmwlth.), appeal denied, 261
             A.3d 378 (Pa. 2021)]. In that decision, [this] Court
             addressed and rejected the constitutional issues raised in
             the current Petition for Review. However, [Claimant]
             argues that Pierson was wrongly decided and that the
             arguments raised in Pierson, and by [Claimant] herein,
             will be accepted by the Pennsylvania Supreme Court.

Claimant Br. at 9. Based on the above, and consistent with this Court’s precedent,
this Court rejects Claimant’s argument.
             Claimant also argues that her December 3, 2020 IRE is invalid because,
at the time Employer requested it, Claimant had not received 104 weeks of total
disability benefits since the enactment of Act 111, and any application of a credit
against the 104-week period prior to Act 111’s effective date is unconstitutional.
However, “[a]gain, [Claimant acknowledges:] [Claimant] is mindful of this Court’s
decisions in Pierson . . . and Rose Corporation v. W[orkers’] C[ompensation]
A[ppeal] B[oard] (Espada), 238 A.3d 551 (Pa. Cmwlth. 2020). [Claimant] argues
that those cases were wrongly decided and that the Pennsylvania Supreme Court will
reject and overturn those decisions.” Claimant Br. at 13-14. Based on the above,
and consistent with this Court’s precedent, this Court rejects Claimant’s argument.
             For all of the above reasons, the Board’s order is affirmed.


                                       _________________________________
                                       ANNE E. COVEY, Judge

Judge Wallace did not participate in the decision in this case.



                                          5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wendy Johnston,                       :
                  Petitioner          :
                                      :
            v.                        :
                                      :
Sealed Air Corporation (Workers’      :
Compensation Appeal Board),           :   No. 284 C.D. 2022
                  Respondent          :

                                   ORDER

            AND NOW, this 12th day of December, 2022, the Workers’
Compensation Appeal Board’s March 11, 2022 order is affirmed.



                                    _________________________________
                                    ANNE E. COVEY, Judge